DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 19-36, and 38-39 have been presented for examination.
Claims 18 and 37 have been cancelled.
Claims 1-17, 19-36, and 38-39 are rejected.


Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered. The objection to the specification has been withdrawn in view of the amendment. The rejection of claims 18 and 37 under 35 U.S.C. 112 is withdrawn in view of the cancelation of the claims.
Applicant’s arguments/amendments regarding the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues on pg. 17 paragraph that the claims cannot practically performed by the human mind because of complexity of the computations of the claim and asserts the claim is similar to a claim to a specific data encryption method for computer communication involving a several-step manipulation of data identified by the court to not recite a mental process as shown in MPEP 2106.04(a)(2)(III)(A). Examiner respectfully disagrees and asserts that while the claimed invention does recite a several-step manipulation of data, the claim does not recite a specific data encryption method for computer communication. The human mind is certainly capable of following several steps to manipulate data and therefore a several-step manipulation of data alone is insufficient to show that a claim cannot practically be performed in the human mind. Applicant alleges that the computations are Geometrical and trigonometric optics. Cambridge University Press, 2008). Examiner asserts that for a simple optical system configuration with a small number of perturbations, the claimed invention can practically be performed in the human mind and/or with the use of pen and paper especially when the alleged improvement of the claimed invention is that it reduces computational complexity by reducing the number ray tracing operations. 
Applicant further argues on pg. 17 last paragraph that claim 1 describes a technical solution to technical problem to improve technology and on pg. 19 paragraph 2 that a “candidate optical system can be analyzed and optimized … without requiring several iterations of ray-tracing operations and while maintaining a low computational complexity” relative to conventional methods. Applicant further asserts that the practical application of the features of claim 1 make it possible to “design and optimization of complex as-built optical systems.” Examiner respectfully disagrees and asserts that the claimed design and optimization of complex as-built optical systems is the abstract idea and therefore cannot be a practical application of the abstract idea. Although the claimed invention may reduce the computational complexity compared to conventional methods, this improvement is only an improvement to the abstract idea itself and not to any particular technology or technical field. As stated in MPEP 2106.05(a) II “an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” Examiner asserts that an improved abstract idea is still 
Applicant further argues on pg. 20 that paragraph 1 that claim 1 is similar to the claim in McRO at least because claim 1 recites “a specific set of operations that minimize iterative computations and considers the effect of tolerancing on an optical design.” Examiner respectfully disagrees. MPEP 2106.05(a) II recites “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” In this case, claim 1 does not even require a computer to perform the method. MPEP 2106.05(a) II recites “a claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” Similar independent claim 20 does recite generic computer components, however the generic computer components are merely used as a tool to implement the abstract idea. Examiner asserts that unlike McRO which were directed to an improvement of the technology or technical field of computer animation, the alleged improvements of the claimed invention are only improvements to the abstract idea itself.
Applicant further argues on pg. 21 claim 1 recites features that amount to significantly more than the alleged mental process abstract idea. Examiner respectfully disagrees and asserts that the limitations Applicant identifies as amounting significantly more than the abstract idea were identified to be limitations that recite the abstract idea and therefore are not additional elements the provide significantly more than the abstract idea. Furthermore as stated previously the alleged benefits are an improvement to the abstract idea itself and therefore does not amount to significantly more than the abstract idea.
The rejection under 35 U.S.C. 101 is maintained.

Regarding the rejection under 35 U.S.C. 103 Applicant’s arguments/amendments, remarks pg. 24 paragraph 2, that Manuel does not teach the claimed invention as amended have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection necessitated by amendment is made in view of Manuel and Huang ("The tolerance analysis of wide-angle lens." Optical Design and Testing II. Vol. 5638. International Society for Optics and Photonics, 2005.).
Applicant further argues that Manuel does not teach two rays, a gut ray and one of a paraxial ray or a non-paraxial ray that are perturbed to obtain double Zernike polynomials or double Zernike coefficients and that Manuel is explicit in that it performs its optimizations based on five field positions. Examiner respectfully disagrees and asserts that the claim language does not limit the use of two and only two rays. The claim language only requires that there are at least two rays, where one is a gut ray and the other is a paraxial or non-paraxial ray. Examiner further notes that Fig. 8.1 one illustrates obtaining coefficient data from simulating ray tracing. This step was further clarified on pg. 172 paragraph 1 (“Basically, the Zernike polynomials were written in a vector form             
                Z
                (
                
                    
                        r
                    
                    →
                
                ,
                
                    
                        i
                    
                    ^
                
                ,
                 
                
                    
                        j
                    
                    ^
                
                )
            
         and the equation             
                
                    
                        r
                    
                    →
                
                =
                a
                
                    
                        ρ
                    
                    →
                
                +
                c
                
                    
                        H
                    
                    ^
                
            
        , which represents the location of a ray hitting a mirror away from the pupil, was substituted for             
                
                    
                        r
                    
                    →
                
            
        ... The coefficients a and c are constants for each mirror within an optical system and can be calculated by tracing the chief and marginal rays”) where the chief ray corresponds to gut ray and the marginal rays correspond to a paraxial or non-paraxial ray. Fig. 8.1 and the cited portions of Manuel teach obtaining double Zernike polynomials based on these coefficients and therefore read on the broadest reasonable interpretation of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 19-36, and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites
modifying a parameter associated with one of a shape, a position or a material of a first optical surface or optical component in an optical system that includes a plurality of optical surfaces or optical components, the optical system, prior to said modifying, having an associated nominal optical performance metric value;
tracing a first set of rays through the optical system;
(a) introducing a perturbation to the optical system to form a perturbed optical system, the perturbation representing a change in tolerance value associated with one of the optical surfaces or components of the optical system;
(b) computing a revised optical performance metric value associated with the perturbed optical system the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients and providing a measure of optical performance after propagation of the first set of rays through the plurality of optical surfaces or optical components of the perturbed optical system, wherein the revised optical performance metric value is obtained without performing additional ray tracing operations;
(c) repeating operations (a) and (b) for a predetermined number of perturbations to collect a first set of revised optical performance metric values associated with a plurality of perturbations imparted to the optical system
(d) determining from the first set of revised optical performance metric values and the nominal optical performance metric value a particular optical system configuration that produces an optical performance metric that meets or improves upon a particular optical performance characteristic
The limitation of “modifying a parameter associated with one of a shape, a position or a material of a first optical surface or optical component in an optical system”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “modifying” in the context of this claim encompasses the user manually making modifications to parameters mentally or with the use of pen and paper. Similarly, the limitation of “tracing a first set of rays through the optical system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “tracing” in the context of this claim encompasses the user mentally tracing the rays and/or with the use of pen and paper. Similarly, the limitation of “(a) introducing a perturbation to the optical system to form a perturbed optical system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “introducing a perturbation” in the context of this claim encompasses the user manually perturbing the system in the mind and/or with pen and paper. Similarly, the limitation of “(b) computing a revised optical performance metric value associated with the perturbed optical system the revised optical performance metric value computed based on double 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements recited in addition to the abstract idea. The claim is not patent eligible (Step 2B).
Claims 2-17 and 19 further limit the Mental Process abstract idea of claim 1 with limitations that can practically be performed in the mind. The claims do not recite any elements in addition to the abstract idea and therefore do not integrate the abstract idea into a practical application and are viewed as not being significantly more than the abstract idea. The claims are rejected using the same rationale as claim 1.
	Claims 20 recite similar limitations to claim 1 and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1 above. Claim 20 recites the additional elements of “one or more processors; and memory including processor-executable instructions stored thereon, the processor executable instructions upon execution by the one or more processors configures the device.” This judicial exception is not integrated into a practical application because the claim only recites additional elements of “one or more processors; and memory including processor-executable instructions stored thereon, the processor executable instructions upon execution by the one or more processors configures the device”. The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function determining an optical system configuration by following a series of steps) such that it amounts no more than 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor and memory to perform determining an optical system configuration by following a series of steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim is not patent eligible.
Claims 21-36 and 38 further limit the Mental Process abstract idea of claim 20 with limitations that can practically be performed in the mind. The claims do not recite any elements in addition to the abstract idea and therefore do not integrate the abstract idea into a practical application and are viewed as not being significantly more than the abstract idea. The claims are rejected using the same rationale as claim 20.
Claims 39 recite similar limitations to claim 20 and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 20 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-17, 19-33, 35-36 and 38-39  is/are rejected under 35 U.S.C. 103 as being obvious over Manuel in view of Huang. (. "The tolerance analysis of wide-angle lens." Optical Design and Testing II. Vol. 5638. International Society for Optics and Photonics, 2005).
Regarding claim 1, Manuel teaches a method of determining an optical system configuration (pg. 25 para 3 “Predicting the optical performance of a system before it is built from a list of expected errors with tolerances can be done by a perturbation analysis.”), the method comprising:
modifying a parameter associated with one of a shape, a position or a material of a first optical surface or optical component in an optical system that includes a plurality of optical surfaces or optical components (pg. 214 para 1 “This chapter investigates the orthogonal control modes resulting from a singular value decomposition (SVD) of the influence matrix of the system. The numerical analysis of the HET WFC optical design, given in Chapter 2, is performed in this chapter using Zemax and Matlab. Matrices resulting from the SVD of the influence matrix describe the orthogonal set of aberrations that may be caused by misalignment of the WFC, the combination of mirror misalignments that cause these aberrations and the sensitivities that relate the two effects. These control modes
will be examined in detail in this chapter”), the optical system, prior to said modifying, having an associated nominal optical performance metric value (pg. 37 para 2 “For example, the resulting 90% encircled energy diameter Φ is given by … where Φ0 is the encircled energy for the nominal design and ΔΦi is the effect from each parameter i” And pg. 40 para 2 “The output of the function is a set of encircled energy diameters for different confidence levels across the field. These diameters are usually larger than the ones for the nominal system.” Also see Figure 7.4 “Block diagram describing the process of recording the aberrations in a misaligned optical system to find the sensitivity matrix and to analyze the resulting modes from an SVD of this matrix”);
tracing a first set of rays through the optical system (pg. 59 para 2 “The aberrations in an optical system can be represented as optical path differences (OPD) between the light rays. The path a ray takes depends on how it is refracted or reflected by each element of the system. This path can be uniquely described by knowing the starting location and direction of the ray in any plane, or alternatively by knowing the coordinates of a ray in two different planes. Typically, for the purpose of aberrations, the ray is described by two  vectors: _H , the field vector in the object plane, and _ρ, the pupil vector. These are shown in the right-hand convention in Figure 3.1.” And pg. 129 para 2 “The “Astigmatic line image” in Code V is calculated through a Coddington ray trace (which depends on paraxial quantities).” And pg. 172 para 1 “Basically, the Zernike polynomials were written in a vector form Z(_r,ˆı, ˆj) and the equation _r = a _ρ + c _H , which represents the location of a ray hitting a mirror away from the pupil, was substituted for _”And Fig. 8.1 “simulation in ray tracing program”); 
(a) introducing a perturbation to the optical system to form a perturbed optical system, the perturbation representing a change in tolerance value associated with one of the optical surfaces or components of the optical system (pg. 38 para 2 “For this system, the MC trials (described in Appendix A) are performed in Zemax using the tolerancing functions with a custom tolerancing script (included in Appendix B). In one trial, each degree of freedom is randomly perturbed to some number, within a uniform distribution of values allowed by the tolerance.” Also see section 8.2.1. Also see Appendix A pg. 248 “1. Fill out tolerance data editor in Zemax for the all of the toleranced degrees of freedom. (a) Make sure the min and max tolerances entered are the same values with opposite signs. 2. Run the Zemax tolerancing routine.”);
(b) computing a revised optical performance metric value associated with the perturbed optical system (pg. 39 para 1 “Confidence levels for the encircled energy diameters are calculated as the percent of systems that are better (smaller EE diameters) than the given number” And pg. 39 para 3 “The Zemax file resulting from the Monte Carlo analysis lists the resulting encircled energy radii across in the field in units of microns, compensator motions and effective focal length for each trial.” Also see pg. 40 Equation 2.3. Also see appendix A pg. 249 “(b) Run Monte Carlo analysis using a tolerance script. … A. Define the compensators. B. Load the merit function for optimization (rms spot size at five field points). C. Optimize the system. D. Perturb the compensators (if desired).”), the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients and providing a measure of optical performance after propagation of the The numerical analysis of the HET WFC optical design, given in Chapter 2, is performed in this chapter using Zemax and Matlab. Matrices resulting from the SVD of the influence matrix describe the orthogonal set of aberrations that may be caused by misalignment of the WFC, the combination of mirror misalignments that cause these aberrations and the sensitivities that relate the two effects. These control modes will be examined in detail in this chapter” And pg. 215 para 2 “Calculating the control modes can be done in one of two ways. In the first method, an SVD of the influence matrix is calculated after it is expressed in the basis of orthogonal double Zernike polynomial coefficients.” And Fig 8.1);
(c) repeating operations (a) and (b) for a predetermined number of perturbations to collect a first set of revised optical performance metric values associated with a plurality of perturbations imparted to the optical system (pg. 39 para 1 “This is repeated for some number of trials, typically around 200 or more in this analysis.” And pg. 40 para 2 “This step is performed for each set of perturbations (i) at each different field radius and confidence level in a second Matlab file (included in Appendix C.3).” Also see appendix A pg. 249 “(b) Run Monte Carlo analysis using a tolerance script. i. # of trials should be at least n^2, where n is the number of degrees of freedom. ii. The criterion should be a user script with the following steps:”); and
(d) determining from the first set of revised optical performance metric values and the nominal optical performance metric value a particular optical system configuration that produces an optical performance metric that meets or improves upon a particular optical performance characteristic (pg. 38 para 2 “The compensators (which are the five degrees of freedom of the entire WFC with focal plane) are optimized to minimize the root mean square (rms) spot size at a collection of points in the field.” And pg. 46 para 1 “the compensators are adjusted to their optimal positions according to the merit function” And pg. 43 para 2 “A Monte Carlo simulation was performed where each of the mirrors were simultaneously perturbed by some amount that satisfied the tolerances in Table 2.4 and the total effect (listed in row Φ1 of Table 2.9) was found using the technique described in Section 2.2” And pg. 235 para 2 “In another investigation, after each of the degrees of freedom was perturbed by the Zemax macro, an optimization of the tilt of the entire WFC was done to correct the constant coma.” Also see appendix A pg. 249 “E. Load the merit function used for evaluation (encircled energy across the field). F. Print the encircled energy across the field (values from certain rows of the merit function) to the results window.”).
Manuel does not appear to explicitly disclose wherein the revised optical performance metric value is obtained without performing additional ray tracing operations.
However, Huang teaches wherein the revised optical performance metric value is obtained without performing additional ray tracing operations (pg. 977 paragraph 1 “7. Tighten sensitive parameters and loosen insensitive parameters and reevaluate the image performance” and last paragraph “The common method we have used is called RSS （root sum square）addition, which shows the nominal MTF, the estimated change and the estimated MTF.” And pg. 979 paragraph 2 “From sensitivity analysis, the nominal MTF based on RSS method is 0.748, estimated change is –0.1782, and the estimated MTF is 0.5698, which matches our requirement 0.5” Examiner notes that the estimated MTF is calculated based on the nominal MTF and the estimated change where the estimated change is 
Manuel and Huang are analogous art because they are from the same field of endeavor of optical design.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the performance metric calculation disclosed by Manuel without additional ray tracing operations disclosed by Huang.
 One of ordinary skill in the art would have been motivated to make this modification in order to add performance degradation to see the final result (Huang pg. 977 last paragraph) and  predict high level accuracy performance and do the best tolerance budget (Huang pg. 985 para 2).

Regarding claim 2, the references teach the method of claim 1. Manuel further teaches wherein the particular optical performance characteristic corresponds to the system configuration that produces the lowest valued optical performance metric from the first set of revised optical performance metric values and the nominal optical performance metric value (pg. 38 para 2 “The compensators (which are the five degrees of freedom of the entire WFC with focal plane) are optimized to minimize the root mean square (rms) spot size at a collection of points in the field.” And pg. 55 para 1 “The system is perturbed according to the values from the FEA analysis (Appendix E) and then the rigid body tilt of the entire corrector and focal plane is adjusted for compensation to minimize the same merit function for rms spot size throughout the field as was used during the Monte Carlo trials.” And pg. 65 para 3 “Thus, there are a variety of focal positions, including those that depend on where the rays pass through the pupil (such as paraxial focus or marginal focus) and those that can be considered “best focus” (under different merits, such as minimum wavefront error, minimum rms spot size, or circle of least confusion), as shown in Figure 3.2”).

Regarding claim 3, the references teach the method of claim 1. Manuel further teaches wherein the computing the nominal or the revised optical performance metric values comprises:

computing pupil Zernike coefficients and field Zernike coefficients of a wavefront at each optical surface or optical component of the optical system (pg. 73 para 2 “Zernike polynomials (describing in detail in Appendix F) offer an alternate, orthogonal basis for describing the aberration function of an optical wavefront. A wavefront (or an optical surface) can be described as a sum of Zernike polynomials terms such as [Equation 3.7] … with pupil coordinates.” Also see pg. 157 equation 6.7. And pg. 214 para 2 “The influence matrix is a record of the Zernike polynomial coefficients describing the wavefront aberrations (in the pupil) throughout the field for all of the degrees of freedom. Each column of this matrix is an influence function or vector that describes the aberrations throughout the field for one misalignment degree of freedom. Thus, the number of columns in the matrix is equal to the number of degrees of freedom in the system.”); and
computing the nominal or the revised optical performance metric values based on a product of the pupil and field Zernike coefficients associated with the wavefront at each optical surface or optical component (pg. 74 para 2 “if one wants to use Zernike polynomials to describe the field dependence of the aberrations, then the field dependence needs to be added to Equation 3.7. One way to do this is to make the expansion coefficients Cj a function of the field. This can be done in an equation
such as [Equation 3.8]”).

Regarding claim 4, the references teach the method of claim 3. Manuel further teaches wherein the nominal optical performance metric value is computed based the following relationship:
            
                M
                
                    
                        
                            
                                F
                            
                            
                                0
                            
                        
                    
                    
                        2
                    
                
                =
                 
                
                    ∑
                    
                        
                            
                                
                                    
                                        A
                                    
                                    
                                        n
                                        m
                                        ,
                                        l
                                        k
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        
wherein             
                M
                
                    
                        
                            
                                F
                            
                            
                                0
                            
                        
                    
                    
                
            
         is the nominal optical performance metric value, and             
                
                    
                        A
                    
                    
                        n
                        m
                        ,
                        l
                        k
                    
                
            
         are double
Zernike coefficients; and wherein each of the revised optical performance metric values is computed based on the following relationship:
            
                M
                
                    
                        F
                    
                    
                        2
                    
                
                =
                 
                
                    ∑
                    
                        
                            
                                (
                                
                                    
                                        A
                                    
                                    
                                        n
                                        m
                                        ,
                                        l
                                        k
                                    
                                
                                +
                                 
                                
                                    
                                        ∆
                                        A
                                    
                                    
                                        n
                                        m
                                        ,
                                        l
                                        k
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                
            
        
wherein MF is the revised optical performance metric value,             
                
                    
                        A
                    
                    
                        n
                        m
                        ,
                        l
                        k
                    
                
            
         are double Zernike
coefficients, and             
                
                    
                        ∆
                        A
                    
                    
                        n
                        m
                        ,
                        l
                        k
                    
                
            
         is a change in the double Zernike coefficients (pg. 37 para 2 “For example, the resulting 90% encircled energy diameter Φ is given by … where Φ0 is the encircled energy for the nominal design and ΔΦi is the effect from each parameter i” And pg. 61 para 4 “One can describe the wavefront aberration function W( _ H, _ρ) as a power series sum of combinations of these vector dot products” And equations 3.1-3.3. Also see pg. 161 para 2 “The next step is to change the (Hx,Hy)-dependence into (h, θ)-
dependence and convert the resulting equations into Zernike notation.” And pg. 180 para 2 “These terms can be found to be approximately the same across all of the columns. As the misalignment grows, these terms may change from their nominal value because these terms also have contributions that depend on the cube of the misalignment.”).

Regarding claim 5, the references teach the method of claim 1. Manuel further teaches
adding one or more compensators into the optical system to compensate at least in-part for wavefront aberrations introduced by one or more of the optical surfaces or optical components, and determining the revised optical performance metric values for the optical system including the one or more compensators (pg. 38 para 2 “The compensators (which are the five degrees of freedom of the entire WFC with focal plane) are optimized to minimize the root mean square (rms) spot size at a collection of points in the field. (This collection includes five field positions: one on axis and at four at (±5 arcmin, ±5 arcmin)). This is repeated for some number of trials, typically around 200 or more in this analysis.” And Appendix A pg. 249 “A. Define the compensators. B. Load the merit function for optimization (rms spot size at five field points). C. Optimize the system. D. Perturb the compensators (if desired). E. Load the merit function used for evaluation (encircled energy across the field).”).

Regarding claim 6, the references teach the method of claim 6. Manuel further teaches wherein determining the revised optical performance metric values comprises:
computing a residual value, RiJ , that represents an effect of the one or more compensators on the optical system perturbed with a tolerance value (pg. 105 para 1 “The residual design aberrations of the nominal system are recorded, so the effect of the misalignment can be found by taking a difference between the coefficients before and after the misalignment is applied.”); and

            
                M
                
                    
                        F
                    
                    
                        2
                    
                
                =
                
                    
                        
                            
                                M
                                F
                            
                            
                                0
                            
                        
                    
                    
                        2
                    
                
                +
                
                    ∑
                    
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        i
                                        j
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        
wherein MF is the revised optical performance metric value, MFo is the nominal optical performance metric value, RiJ is the residual value, index i is a residual double Zernike
coefficient, and index i is the tolerance value (Pg. 189 para 1 “The least-squares solution is the solution for x that yields the smallest residual error. If the residual vector r for some x is r = b − Ax, (7.3) then the vector ˆx, which is an approximation to x and gives the smallest possible residual, is the least-squares solution”).

Regarding claim 7, the references teach the method of claim 6. Manuel further teaches wherein R is computed as: 
            
                R
                =
                T
                -
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                    
                
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                        T
                    
                
                T
            
        
wherein T is a tolerance column vector of the double Zernike coefficients,             
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                        T
                    
                
            
         is a transpose of             
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                    
                
            
        , and             
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                    
                
            
         is a set of orthogonal unit compensation vectors of a matrix comprising a number of Zernike polynomials by a number of orthogonal unit compensators (Fig 8.1 and 8.2.  and pg. 221 para 3 “The rows of the  sensitivity matrix contain the Zernike coefficients for all of the field points under consideration” and pg. 222 para 3 “This section investigates the contents of the three matrices (U, S, and V ) resulting from the SVD of the influence function in the basis of the orthogonal double Zernike coefficients.”).

Regarding claim 8, the references teach the method of claim 1. Manuel further teaches wherein introducing the perturbation to the optical system includes introducing a change Monte Carlo (MC) simulations are used to predict the statistical effect of tolerances on the degrees of freedom in a system by simulating a large number of random systems that meet all tolerances. For this system, the MC trials are performed in Zemax using the tolerancing functions with a custom tolerancing script. In one trial, each degree of freedom is randomly perturbed to some number, within a uniform distribution of values allowed by the tolerance.”).

Regarding claim 9, the references teach the method of claim 8. Manuel further teaches wherein the double Zernike polynomials or double Zernike coefficients are computed based at least on the following operations: 
decentering the first optical surface or component by the tolerance value (pg. 43 para 3 “Alignment tolerances include those tolerances for alignment of the individual mirrors
and groups of mirrors, as listed below in Table 2.5. The decenters and tilts were perturbed in each of the _x and the _y directions with the same tolerances” and); 
perturbing a gut ray associated with the first optical surface or component and each additional optical surface or component that the perturbed gut ray passes through; and generating, for each optical surface or component that the perturbed gut ray passes through, a set of double Zernike polynomials or coefficients (pg. 101 para 2 “The sensitivities of the aberrations that arise with a tilted or decentered secondary mirror are described using Zernike polynomial coefficients in this section.” And pg. 153 “These orthogonal polynomials are based on double Zernike polynomial expansions using products of Zernike polynomials in field space and Zernike polynomials in pupil space. The polynomials introduced are an efficient basis for describing systems with tilted and decentered elements because they match the field-dependent aberrations that are induced by misalignment.” And pg. 220 para 2 “For this analysis, the perturbations of the tilt and decenters of the mirrors were chosen to be very small: the tilts were 0.5 arcseconds about the vertex and the decenters were 1 μm. This was done so that the resulting coefficients would be exceedingly small for the double Zernike functions that depend on the square or cube of the misalignment.” Examiner notes that Bauman et al. (Design of optical systems that maximize as built performance using tolerance/compensator-informed optimization) discloses that Manuel teaches calculating system aberrations due to gut ray perturbation on pg. 8 section 7).

Regarding claim 10, the references teach the method of claim 9. Manuel further teaches wherein computing each of the revised optical performance metric values comprises adding the set of double Zernike polynomials or coefficients (pg. 74 para 2 “if one wants to use Zernike polynomials to describe the field dependence of the aberrations, then the field dependence needs to be added to Equation 3.7. One way to do this is to make the expansion coefficients Cj a function of the field. This can be done in an equation such as [Equation 3.8]”).

Regarding claim 11, the references teach the method of claim 10. Manuel further teaches wherein adding of the set of double Zernike polynomials or coefficients comprises a matrix multiplication to obtain a matrix comprising a number of Zernike polynomials by a number of tolerances (pg. 222 para 3 “8.3 SINGULAR VALUE DECOMPOSITION OF THE ALIGNMENT SENSITIVITY MATRIX This section investigates the contents of the three matrices (U, S, and V ) resulting from the SVD of the influence function in the basis of the orthogonal double Zernike coefficients.”).

Regarding claim 12, the references teach the method of claim 1. Manuel further teaches 
prior to operation (d),
further modifying the parameter associated with one of a shape, a position or a material of the first optical surface or optical component;
(e) introducing another perturbation to the optical system;
(f) tracing a second set of rays through the optical system;
(g) computing a revised optical performance metric value associated with the perturbed optical system subsequent to the perturbation, the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients and providing a measure of optical performance after propagation of the second set of rays through the plurality of optical surfaces or optical components of the perturbed optical system subsequent to the perturbation associated with the second of the plurality of optical surfaces or optical components;
(h) repeating operations (e), (f) and (g) for a second predetermined number of perturbations to collect a second set of revised optical performance metric values; and wherein:
operation ( d) comprises determining from the first set of revised optical performance metric values, the second set of revised optical performance values and the nominal optical performance metric value the particular optical system configuration that produces the optical performance metric that meets or exceeds the particular optical performance characteristic (Appendix A HET WFC MONTE CARLO Procedure and pg. 248 “Summary of Monte Carlo Procedure 1. Fill out tolerance data editor in Zemax for the all of the toleranced degrees of
freedom. (a) Make sure the min and max tolerances entered are the same values with opposite signs. 2. Run the Zemax tolerancing routine. (a) Can do a sensitivity analysis if desired (takes longer, but advantage is that the values of the tolerances are recorded in the file). (b) Run Monte Carlo analysis using a tolerance script. i. # of trials should be at least n2, where n is the number of degrees of freedom. ii. The criterion should be a user script with the following steps: A. Define the compensators. B. Load the merit function for optimization (rms spot size at five field points). C. Optimize the system. D. Perturb the compensators (if desired). E. Load the merit function used for evaluation (encircled energy across the field). F. Print the encircled energy across the field (values from certain rows of the merit function) to the results window.”).

Regarding claim 13, the references teach the method of claim 1. Manuel further teaches further comprising: prior to operation ( d), introducing additional perturbations to the optical system by changing parameters associated with one or more of shapes, positions or materials of the remaining optical surfaces or optical components in the optical system;
computing additional set of sets of revised optical performance metric associated with additional perturbations (Abstract “The solution to the inverse problem for a multiple mirror system requires an understanding of the complex coupling between many degrees of freedom (tilt, decenter, despace, shape error) of the optical elements and field-dependent aberrations.” pg. 248 para 1 “In one trial, each degree of freedom is randomly perturbed to some number, within a uniform distribution of values allowed by the tolerance.”), and wherein operation ( d) comprises determining from nominal optical performance value, and the first and the additional sets of revised optical performance metric values, the particular optical system The compensators (which are the five degrees of freedom of the entire WFC with focal plane) are optimized to minimize the root mean square (rms) spot size at a collection of points in the field.” And pg. 46 para 1 “the compensators are adjusted to their optimal positions according to the merit function” And pg. 43 para 2 “A Monte Carlo simulation was performed where each of the mirrors were simultaneously perturbed by some amount that satisfied the tolerances in Table 2.4 and the total effect (listed in row Φ1 of Table 2.9) was found using the technique described in Section 2.2” And pg. 235 para 2 “In another investigation, after each of the degrees of freedom was perturbed by the Zemax macro, an optimization of the tilt of the entire WFC was done to correct the constant coma.” Also see appendix A pg. 249 “E. Load the merit function used for evaluation (encircled energy across the field). F. Print the encircled energy across the field (values from certain rows of the merit function) to the results window.”).

Regarding claim 14, the references teach the method of claim 13. Manuel further teaches selecting the particular optical system configuration that produces the optical performance metric that meets or exceeds the particular optical performance characteristic as the system configuration that produces lowest valued optical performance metric from the first set of revised optical performance metric values, the additional sets of revise optical performance metric values and the nominal optical performance metric value (pg. 38 para 2 “The compensators (which are the five degrees of freedom of the entire WFC with focal plane) are optimized to minimize the root mean square (rms) spot size at a collection of points in the field.” And pg. 55 para 1 “The system is perturbed according to the values from the FEA analysis (Appendix E) and then the rigid body tilt of the entire corrector and focal plane is adjusted for compensation to minimize the same merit function for rms spot size throughout the field as was used during the Monte Carlo trials.” And pg. 65 para 3 “Thus, there are a variety of focal positions, including those that depend on where the rays pass through the pupil (such as paraxial focus or marginal focus) and those that can be considered “best focus” (under different merits, such as minimum wavefront error, minimum rms spot size, or circle of least confusion), as shown in Figure 3.2”).

Regarding claim 16, the references teach the method of claim 1. Manuel further teaches wherein the revised optical performance metric value that is computed based on double Zernike polynomials or double Zernike coefficients is obtained using two rays that are perturbed for the plurality of optical surfaces or optical components (pg. 214 para 1 “The numerical analysis of the HET WFC optical design, given in Chapter 2, is performed in this chapter using Zemax and Matlab. Matrices resulting from the SVD of the influence matrix describe the orthogonal set of aberrations that may be caused by misalignment of the WFC, the combination of mirror misalignments that cause these aberrations and the sensitivities that relate the two effects. These control modes will be examined in detail in this chapter” And pg. 215 para 2 “Calculating the control modes can be done in one of two ways. In the first method, an SVD of the influence matrix is calculated after it is expressed in the basis of orthogonal double Zernike polynomial coefficients.” And Fig 8.1. Also see pg. 59 para 2 “Typically, for the purpose of aberrations, the ray is described by two vectors: _H , the field vector in the object plane, and _ρ, the pupil vector” and  Pg. 61 para 4 “One can describe the wavefront aberration function W( _ H, _ρ) as a power series sum of combinations of these vector dot products that remain invariant underrotation” and Pg. 64 para 2 “Ray aberrations, an alternate way of looking at aberrations, describe where the rays intersect the image plane.” Also see pg. 172 para 1 “Basically, the Zernike polynomials were written in a vector form             
                Z
                (
                
                    
                        r
                    
                    →
                
                ,
                
                    
                        i
                    
                    ^
                
                ,
                 
                
                    
                        j
                    
                    ^
                
                )
            
         and the equation             
                
                    
                        r
                    
                    →
                
                =
                a
                
                    
                        ρ
                    
                    →
                
                +
                c
                
                    
                        H
                    
                    ^
                
            
        , which represents the location of a ray hitting a mirror away from the pupil, was substituted for             
                
                    
                        r
                    
                    →
                
            
        ... The coefficients a and c are constants for each mirror within an optical system and can be calculated by tracing the chief and marginal rays”).

Regarding claim 17, the references teach the method of claim 16. Manuel further teaches wherein a first of the two rays is a gut ray, and the second of the two rays is one of a paraxial ray or a non-paraxial ray (Pg. 65 para 3 “The location of the focus depends on which zone of the pupil the rays pass through: the paraxial rays (those that are close to the axis) focus at a different axial position than the marginal rays (those that pass through the edge of the pupil).” And Pg. 98 para 1 “Perturbing this degree of freedom results in the aberrations of constant coma and linear astigmatism; however it does not result in a pointing error for the paraxial rays.”).


Regarding claim 19, the references teach the method of claim 1. Manuel further teaches wherein the double Zernike polynomials or double Zernike coefficients include polynomials or coefficients associated with a chromatic aberration (pg. 60 para 1 “Aberrations can be divided into two broad categories: chromatic aberrations and monochromatic aberrations. Chromatic aberrations occur in refractive optical systems due to the variation of index of refraction with wavelength.” And pg. 42 para 3 “Errors in the radius of curvature and the conic constant result in radially symmetric aberrations, such as focus and spherical aberration.” And pg. 75 para 3 “Spherical aberration does not have any dependence on the field. Thus the standard coefficient for the spherical aberration Zernike term Z11 is valid for any field angle: [Equation 3.12]” Examiner notes that in light of specification the spherical aberration analysis can be performed for axial color chromatic aberrations.).

Regarding claim 20, the reference teach a device comprising: one or more processors; and a memory including processor-executable instructions stored thereon, the processor-executable instructions upon execution by the one or more processors configures the device to (pg. 126 para 1 “perturbing the optical model on the computer”): modify a parameter associated with one of a shape, a position or a material of a first optical surface or optical component in an optical system that includes a plurality of optical surfaces or optical components, the optical system, prior to said modifying, having an associated nominal optical performance metric value; trace a first set of rays through the optical system; (a) introduce a perturbation to the optical system to form a perturbed optical system, the perturbation representing a change in tolerance value associated with one of the optical surfaces or components of the optical system; (b) compute a revised optical performance metric value associated with the perturbed optical system, the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients and providing a measure of optical performance after propagation of the first set of rays through the plurality of optical surfaces or optical components of the perturbed optical system, wherein the revised see rejection claim 1).

Regarding claim 21, the references teach the device of claim 20, wherein the particular optical performance characteristic corresponds to the system configuration that produces the lowest valued optical performance metric from the first set of revised optical performance metric values and the nominal optical performance metric value (see rejection claim 2).

Regarding claim 22, the references teach the device of claim 20, wherein the processor-executable instructions upon execution by the processor configures the device to compute the nominal or the revised optical performance metric values by: computing pupil Zernike coefficients and field Zernike coefficients of a wavefront at each optical surface or optical component of the optical system; and computing the nominal or the revised optical performance metric values based on a product of the pupil and field Zernike coefficients associated with the wavefront at each optical surface or optical component (see rejection claim 3).

Regarding claim 23, the references teach the device of claim 22, wherein the nominal optical performance metric value is computed based the following relationship:
            
                M
                
                    
                        
                            
                                F
                            
                            
                                0
                            
                        
                    
                    
                        2
                    
                
                =
                 
                
                    ∑
                    
                        
                            
                                
                                    
                                        A
                                    
                                    
                                        n
                                        m
                                        ,
                                        l
                                        k
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        
wherein             
                M
                
                    
                        
                            
                                F
                            
                            
                                0
                            
                        
                    
                    
                
            
         is the nominal optical performance metric value, and             
                
                    
                        A
                    
                    
                        n
                        m
                        ,
                        l
                        k
                    
                
            
         are double
Zernike coefficients; and wherein each of the revised optical performance metric values is computed based on the following relationship:
            
                M
                
                    
                        F
                    
                    
                        2
                    
                
                =
                 
                
                    ∑
                    
                        
                            
                                (
                                
                                    
                                        A
                                    
                                    
                                        n
                                        m
                                        ,
                                        l
                                        k
                                    
                                
                                +
                                 
                                
                                    
                                        ∆
                                        A
                                    
                                    
                                        n
                                        m
                                        ,
                                        l
                                        k
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                
            
        
wherein MF is the revised optical performance metric value,             
                
                    
                        A
                    
                    
                        n
                        m
                        ,
                        l
                        k
                    
                
            
         are double Zernike coefficients, and             
                
                    
                        ∆
                        A
                    
                    
                        n
                        m
                        ,
                        l
                        k
                    
                
            
         is a change in the double Zernike coefficients (see rejection claim 4).

Regarding claim 24, the references teach the device of claim 20, wherein the processor-executable instructions upon execution by the processor further configures the device to: add one or more compensators into the optical system to compensate at least in-part for wavefront aberrations introduced by one or more of the optical surfaces or optical components, and determine the revised optical performance metric values for the optical system including the one or more compensators (see rejection claim 5).

Regarding claim 25, the references teach the device of claim 24, wherein the revised optical performance metric values computed by: computing a residual value, RiJ , that represents an effect of the one or more compensators on the optical system perturbed with a tolerance value; and computing each of the revised optical performance metric values as a compensated merit function based on the following relationship:
            
                M
                
                    
                        F
                    
                    
                        2
                    
                
                =
                
                    
                        
                            
                                M
                                F
                            
                            
                                0
                            
                        
                    
                    
                        2
                    
                
                +
                
                    ∑
                    
                        
                            
                                
                                    
                                        R
                                    
                                    
                                        i
                                        j
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        
MF is the revised optical performance metric value, MFo is the nominal optical performance metric value, RiJ is the residual value, index i is a residual double Zernike coefficient, and index j is the tolerance value (see rejection claim 6).

Regarding claim 26, the references teach the device of claim 25, wherein R is computed as: 
            
                R
                =
                T
                -
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                    
                
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                        T
                    
                
                T
            
        
wherein T is a tolerance column vector of the double Zernike coefficients,             
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                        T
                    
                
            
         is a transpose of             
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                    
                
            
        , and             
                
                    
                        
                            
                                C
                            
                            ^
                        
                    
                    
                        '
                    
                
            
         is a set of orthogonal unit compensation vectors of a matrix comprising a number of Zernike polynomials by a number of orthogonal unit compensators (see rejection claim 7).

Regarding claim 27, the references teach the device of claim 20, wherein introduction of the perturbation to the optical system includes introduction of a change indicative of a tolerance value associated with the first optical surface or optical component (see rejection claim 8).

Regarding claim 28, the references teach the device of claim 27, wherein the processor-executable instructions upon execution by the processor configures the device to compute the double Zernike polynomials or double Zernike coefficients by: decentering the first optical surface or component by the tolerance value; perturbing a gut ray associated with the first optical surface or component and each additional optical surface or component that the perturbed gut ray passes through; and generating, for each optical surface or component that the perturbed gut ray passes through, a set of double Zernike polynomials or coefficients (see rejection claim 9).

Regarding claim 29, the references teach the system of claim 28, wherein computation of each of the revised optical performance metric values comprises addition of the set of double Zernike polynomials or coefficients (see rejection claim 10)

Regarding claim 30, the references teach the device of claim 29, wherein the addition of the set of double Zernike polynomials or coefficients comprises a matrix multiplication to obtain a matrix comprising a number of Zernike polynomials by a number of tolerances (see rejection claim 11).

Regarding claim 31, the references teach the device of claim 20, wherein the processor-executable instructions upon execution by the processor further configures the device to: prior to operation ( d), further modify the parameter associated with one of a shape, a position or a material of the first optical surface or optical component; ( e) introduce another perturbation to the optical system; (f) trace a second set of rays through the optical system; (g) compute a revised optical performance metric value associated with the perturbed optical system subsequent to the perturbation, the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients and providing a measure of optical performance after propagation of the second set of rays through the plurality of optical surfaces or optical components of the perturbed optical system subsequent to the perturbation associated with the second of the plurality of optical surfaces or optical components; (h) repeat operations ( e ), (f) and (g) for a second predetermined number of perturbations to collect a second set of revised optical performance metric values; and wherein: operation ( d) comprises a determination from the first set of revised optical performance metric values, the second set of revised optical see rejection claim 12).

Regarding claim 32, the references teach the device of claim 20, wherein the processor-executable instructions upon execution by the processor further configures the device: prior to operation ( d), introduce additional perturbations to the optical system by changing parameters associated with one or more of shapes, positions or materials of the remaining optical surfaces or optical components in the optical system; compute additional set of sets of revised optical performance metric associated with additional perturbations, and as part of operation ( d) determine from nominal optical performance value, and the first and the additional sets of revised optical performance metric values, the particular optical system configuration that produces the optical performance metric that meets or exceeds the particular optical performance characteristic (see rejection claim 13).

Regarding claim 33, the references teach the device of claim 32, wherein the processor-executable instructions upon execution by the processor configures the device to: select the particular optical system configuration that produces the optical performance metric that meets or exceeds the particular optical performance characteristic as the system configuration that produces lowest valued optical performance metric from the first set of revised optical performance metric values, the additional sets of revise optical performance metric values and the nominal optical performance metric value (see rejection claim 14).

Regarding claim 35, the references teach the device of claim 20, wherein the revised optical performance metric value that is computed based on double Zernike polynomials or double Zernike coefficients is obtained using two rays that are perturbed for the plurality of optical surfaces or optical components (see rejection claim 16).

Regarding claim 36, the references teach the device of claim 35, wherein a first of the two rays is a gut ray, and the second of the two rays is one of a paraxial ray or a non-paraxial ray (see rejection claim 17).

Regarding claim 38, the references teach the device of claim 20, wherein the double Zernike polynomials or double Zernike coefficients include polynomials or coefficients associated with a chromatic aberration (see rejection claim 19).

Regarding claim 39, the references teach a computer program product comprising a non-transitory computer-readable medium having a program code stored thereon that is executable by a processor, the computer program product comprising: program code for modifying a parameter associated with one of a shape, a position or a material of a first optical surface or optical component in an optical system that includes a plurality of optical surfaces or optical components, the optical system, prior to said modifying, having an associated nominal optical performance metric value; program code for tracing a first set of rays through the optical system; (a) program code for introducing a perturbation to the optical system to form a perturbed optical system, the perturbation representing a change in tolerance value associated with one of the optical surfaces or components of the optical system; (b) program code for computing a revised see rejection claim 20).

Claims 15 and 34 is/are rejected under 35 U.S.C. 103 as being obvious over Manuel in view of Huang and in further view of Hayakawa et al. (US 20060200323), hereinafter Hayakawa.
Regarding claim 15, Manuel in combination with Huang teaches the method of claim 1.
Manuel in combination with Huang does not appear to explicitly disclose prior to operation (c), restoring the optical system to a prior state.
However, Hayakawa teaches prior to operation (c), restoring the optical system to a prior state ([0011] “a quantity of the production error to be applied is acquired, based on a value in a table of an amount of error which has been established beforehand according to a requirement for acquisition of an amount of a production error, the amount of the error is applied to an optical parameter in the design state, and thus an optical parameter in the production state is newly made, or a value of the amount of error which has been applied to the optical parameter in the existing production state is renewed according to change of the optical parameter in the design state.” And Fig. 2 and [0085] “On the other hand, in case that the improvement factor index .DELTA.E is smaller, than the standard value for judgment Ec set up beforehand, that is, it is assumed that it is .DELTA.E.gtoreq.Ec. In this case, a production state is renewed (Step S15). Then, it returns to step S11 and the same processing as henceforth is repeated. After the step S14, only the renewing portion of a production state is used.”).
Manuel, Huang and Hayakawa are analogous art because they are from the same field of endeavor of designing optical systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design method disclosed by Manuel in combination with Huang with the restoring to a previous state disclosed by Hayakawa.
 One of ordinary skill in the art would have been motivated to make this modification in order to achieve the predictable results of being able to analyze the effects of perturbations individually. One of ordinary skill in the art would be further motivated in order to obtain optimal values (Hayakawa [0004]-[0005]).

Regarding claim 34, the references teach the device of claim 20, further comprising: prior to operation ( c ), restore the perturbed optical system to the optical system prior to the introduction of the perturbation (see rejection claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Joo ("Wavefront sensitivity analysis using global wavefront aberration in an unobscured optical system." Journal of the Optical Society of Korea 16.3 (2012): 228-235.) teaches drawing the global wavefront coefficient under the condition that minimized the error function (pg. 231 col. 2); De Albuquerque et al. ("Multi-objective approach for the automatic design of optical systems." Optics express 24.6 (2016): 6619-6643.) teaches an image quality metric given by RSS (pg. 13 para 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128